Greene App. No. 98CA130. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision and Entry filed June 30, 1999:
“In the absence of actual or constructive notice of a defect, may a landlord be held strictly liable under R.C. 5321.04(A)(1) for the violation of a specific statutory duty imposed for the physical safety of others?”
F.E. Sweeney, J., dissents.
Sua sponte, cause consolidated with 99-1323, Sikora v. Wenzel, Greene App. No. 98CA130.
F.E. Sweeney, J., dissents.
The conflict cases are Winton Properties v. Sanders (1989), 57 Ohio App.3d 28, 565 N.E.2d 1280; Brady v. Koehnke (Sept. 7, 1994), Hamilton App. No. C-930240, unreported, 1994 WL 481758; Lockhart v. Mayfield (Sept. 18, 1991), Summit App. No. 14990, unreported, 1991 WL 184833; Primes v. Milbry (Nov. 19, 1997), Summit App. No. 18236, unreported, 1997 WL 760698; and Rice v. Reid (Apr. 23, 1992), Crawford App. No. 3-91-34, unreported, 1992 WL 81424.